     Case 2:19-cv-00051-DAK Document 75 Filed 02/03/21 PageID.340 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


BENJAMIN VIENT,

                       Plaintiff,                      ORDER ADOPTING & AFFIRMING
                                                       REPORT & RECOMMENDATION
v.
                                                          Case No. 2:19CV51-DAK-CMR
ANCESTRY,
                                                               Judge Dale A. Kimball
                       Defendant.
                                                       Magistrate Judge Cecilia M. Romero




         This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Cecilia M. Romero under 28 U.S.C. § 636(b)(1)(B).

On January 5, 2021, Magistrate Judge Romero issued a Report and Recommendation,

recommending that Defendant’s Motion to Dismiss [ECF No. 55] be granted, Plaintiff’s Motion

for Extension of Time for Service [ECF No. 60] be denied, Plaintiff’s Motion for Leave to

Amend Complaint [ECF No. 61] be denied, and the Amended Complaint be dismissed with

prejudice.

         The Report and Recommendation notified the parties that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. Plaintiff

requested an extension of that time, which the court granted. On February 1, 2021, Plaintiff filed

his objections to the Report and Recommendation.

         The court has reviewed the case de novo, including the Amended Complaint, the briefing
  Case 2:19-cv-00051-DAK Document 75 Filed 02/03/21 PageID.341 Page 2 of 3




on Defendant’s motion to dismiss, the briefing on Plaintiff’s motions, and the Report and

Recommendation. The court agrees with the analysis of the Report and Recommendation in its

entirety. Despite the court’s prior instructions to Plaintiff regarding service, he ignored the

court’s orders, failed to cure known service defects, and did not timely serve Defendant.

Moreover, the court’s January 23, 2020 order granted Plaintiff one final opportunity to amend his

complaint and effect service of process. But Plaintiff’s Amended Complaint remains too vague

and conclusory to state a plausible claim against Defendant. Plaintiff presents no legal or factual

basis for allowing yet another amendment. The court, therefore, affirms and adopts the Report

and Recommendation as the Order of the court.

       After filing his objection to the Magistrate Judge’s report and Recommendation, Plaintiff

filed additional motions for extension of time to serve and to file an amended complaint [ECF

Nos. 72 and 73]. These motions are repetitive of his prior motions and objection to the Report

and Recommendation and merely rehash the same arguments. None of these new motions

change the court’s analysis. Accordingly, the court denies these new motions as well.

       Accordingly, Defendant’s Motion to Dismiss [ECF No. 55] is GRANTED, Plaintiff’s

Motion for Extension of Time for Service [ECF No. 60] is DENIED, Plaintiff’s Motion for

Leave to Amend Complaint [ECF No. 61] is DENIED, Plaintiff’s Motion for Reconsideration of

Extension of Time for Service and Acceptance of Service [ECF No. 72] is DENIED, Plaintiff’s

Motion to Amend [ECF No. 73] is DENIED. The court, therefore, dismisses Plaintiff’s

Amended Complaint and this action with prejudice.




                                                  2
Case 2:19-cv-00051-DAK Document 75 Filed 02/03/21 PageID.342 Page 3 of 3




    DATED this 3rd day of February, 2021.

                                      BY THE COURT:



                                      DALE A. KIMBALL
                                      United States District Judge




                                            3
